DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim amendments are as followed:

1 (Amended). A computer-implemented method for identifying mitigation solution based on critical
situations, the computer-implemented method comprising:
detecting one or more critical situations associated within a structure;
detecting one or more location of one or more users in the structure;
retrieving a user-knowledge corpus based on one or more smart IoT devices from a first
database;
retrieving a critical situation knowledge corpus from a second database;
creating one or more risk mitigation action plans to address the one or more critical
situations; wherein creating one or more risk mitigation action plan based on the one or more critical situations comprises:
analyzing the user-knowledge corpus and the critical situation knowledge corpus
related to the one or more critical situations;
creating one or more risk mitigation action plans based on the analyzed user knowledge
corpus and critical situation knowledge corpus;
assigning weighted risk scores to the one or more risk mitigation action plans;
selecting an optimal plan, by leveraging machine learning through combinatorial
optimization technique, from the one or more risk mitigation action plans; and executing the optimal plan.
2-4 (Original).
5 (Cancelled).
6 (Amended). The computer implemented method of claim 6, wherein selecting an optimal plan, by leveraging machine learning through the use of combinatorial optimization technique, from the one or more risk mitigation action plans comprises: determining whether the weighted score of the one or more risk mitigation action plan exceeds a risk threshold; and responsive to determining that the one or more risk mitigation action plan does not exceed the risk threshold, selecting the one or more risk mitigation action plan as the optimal plan.
7 (Original).
8 (Amended). A computer program product for identifying mitigation solution based on critical
situations, the computer program product comprising:
one or more computer readable storage media and program instructions stored on the
one or more computer readable storage media, the program instructions comprising:
program instructions to detect one or more critical situations associated within a
structure;
program instructions to detect one or more location of one or more users in the
structure;
program instructions to retrieving a user-knowledge corpus based on one or
more smart IoT devices from a first database;
program instructions to retrieve a critical situation knowledge corpus from a
second database;
program instructions to create one or more risk mitigation action plans to
address the one or more critical situations;
wherein program instructions to create one or more risk mitigation action plan based on the one or more critical situations comprises:
program instructions to analyze the user-knowledge corpus and the critical situation knowledge corpus related to the one or more critical situations;
program instructions to create one or more risk mitigation action plans based on the
analyzed user knowledge corpus and critical situation knowledge corpus; and
program instructions to assigning weighted risk scores to the one or more risk
mitigation action plans;
program instructions to select an optimal plan, by leveraging machine learning
through combinatorial optimization technique, from the one or more risk mitigation
action plans; and program instructions to execute the optimal plan.
9-11 (Originally).
12 (Cancelled).
13-14 (Originally).
15 (Amended). A computer system for identifying mitigation solution based on critical situations, the
computer system comprising:
one or more computer processors;
one or more computer readable storage media;
program instructions stored on the one or more computer readable storage media for
execution by at least one of the one or more computer processors, the program instructions
comprising:
program instructions to detect one or more critical situations associated within a
structure;
program instructions to detect one or more location of one or more users in the
structure;
program instructions to retrieving a user-knowledge corpus based on one or more smart IoT devices from a first database;
program instructions to retrieve a critical situation knowledge corpus from a
second database;
program instructions to create one or more risk mitigation action plans to
address the one or more critical situations;
wherein program instructions to create one or more risk mitigation action plan based on the one or more critical situations comprises:
program instructions to analyze the user-knowledge corpus and the critical situation
knowledge corpus related to the one or more critical situations;
program instructions to create one or more risk mitigation action plans based on the
analyzed user knowledge corpus and critical situation knowledge corpus;
program instructions to assigning weighted risk scores to the one or more risk
mitigation action plans;
program instructions to select an optimal plan, by leveraging machine learning
through combinatorial optimization technique, from the one or more risk mitigation
action plans; and program instructions to execute the optimal plan.
16-18 (Original).
19 (Cancelled).
20 (Originally).
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 8, 15, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “detecting one or more critical situations associated within a structure;
detecting one or more location of one or more users in the structure;
retrieving a user-knowledge corpus based on one or more smart IoT devices from a first
database;
retrieving a critical situation knowledge corpus from a second database;
creating one or more risk mitigation action plans to address the one or more critical
situations; wherein creating one or more risk mitigation action plan based on the one or more critical situations comprises:
analyzing the user-knowledge corpus and the critical situation knowledge corpus
related to the one or more critical situations;
creating one or more risk mitigation action plans based on the analyzed user knowledge
corpus and critical situation knowledge corpus;
assigning weighted risk scores to the one or more risk mitigation action plans;
selecting an optimal plan, by leveraging machine learning through combinatorial
optimization technique, from the one or more risk mitigation action plans; and executing the optimal plan.”
As to the art of record, Trimm et al. reference discloses the concept of claim limitation using 5g emergency management system to tracking any conditions on IOT devices . However, Trimm et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Fitzgerald et al. reference discloses the concept of claim limitation of a system to monitor the health of connected network device. However, Fitzgerald et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Kim et al. reference discloses the concept of claim limitation of a monitor system to monitor the abnormal activities in the network. However, Kim et al. does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAI Y CHEN/Primary Examiner, Art Unit 2425